DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the claimed radical generation unit that generates a radical by vacuum discharge an comprises a raw material introduction chamber into which a plasma raw material is introduced, and a connection part that introduces the radical generated in the radical generation unit into a vacuum chamber, the vacuum chamber having a pressure lower than a pressure of the raw material introduction chamber and being connected to the reaction unit, wherein an inner diameter of a cross section of the connection part is equal to or less than 20 millimeters.
Takahashi, et al (U.S. Patent Application Publication 2016/0372311 A1) teaches a radical generation unit (5) with a connection part (52, 53) that introduces the radicals into a vacuum chamber, but does not teach a raw material introduction chamber into which a plasma raw material is introduced, the vacuum chamber having a pressure lower than a pressure of the raw material introduction chamber and being connected to the reaction unit, wherein an inner diameter of a cross section of the connection part is equal to or less than 20 millimeters. The radical introduction hole (25) is taught to have a diameter of 1.5 millimeters; however, the diameter of the nozzle 53 and skimmer 54 is not disclosed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        20 November 2021